DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This instant application No. 16/290,479 has claims 1-20 pending.  

Priority
Applicant did not claim for any domestic or foreign priority. The effective filing date of this application is March 1, 2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7, 9, 12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (Pub. No. US2019/0354389; hereinafter Du) in view of Chen et al. (Pub. No. US2020/0241875 filed on January 29, 2019; hereinafter Chen - IBM) in view of Sochat (NPL titled on “Containershare: Open Source Registry to build, test, deploy with CircleCI” published on August 7, 2018; hereinafter Sochat) in view of Luo (Pub. No. US2019/0347121; hereinafter Luo).
Regarding claims 1 and 14, Du discloses the following: 
A method performed by a computing system, the method comprising, 
with a computing system, storing a first container image in a repository server, the first container image defined by a first set of layers; 
(Du teaches, with a computing system, storing a first container image [0026, 0028] in a repository server or “central container image repository” [0023], e.g. “Container host node 130 can include container image repository 132 having e.g. a container image registry 2322 and container image area 2324 for storing stored container images” [0025], the first container image defined by a first set of layers [0035; Claim 7 of Du]. 
Listed below are further evidence of the first set of layers defining the first container image: 
“For example, referring to FIG. 1A, container image registry provisioning process 134 can be run so that container image registry 2322 includes decision data structure 2323 as set forth in FIG. 1A. Decision data structure 2323 can associate container image IDs to layer IDs that specify layers that define particular container images that are specified by container image IDs.” [0035]
“…wherein the first subset of content of the first container image is layer content of the first container image, the layer content having an associated layer ID and an associated layer directory of the system memory for storing the first subset of content of the first container image” [Claim 7 of Du])
with the computing system, storing a second container image in the repository server, the second container image defined by a second set of layers, the second set of layers having at least one file in common with a file in the first set of layers; 
(Du teaches, with the computing system, storing a second container image [0028] in the repository server or “central container image repository” [0028, 0030], the “second container image” [0037] defined by a second set of layers [0035, 0042], the second set of layers having at least one file in common with a file in the first set of layers [0078; FIGS. 5J], e.g. “In the example of FIG. 5J, Image A is the subject image, the operation image is specified to be image B, and the atomic action depicted is the "merge" atomic action. In the described example, Image A and Image B can have a common layer therebetween. Namely, the layer having the layer ID layer jVnuZm.” [0076])
with the computing system, performing an analysis of the first set of layers and the second set of layers, 
(Du teaches with the computing system, performing an analysis, cited as “performance of extracting of binary data and/or text data content from a container image” using “atomic actions” [0048] such as a “merge” action [0078] that “can have associated rules” [0048], of the first set of layers and the second set of layers [0078])
with the computing system, using the analysis to create a new set of layers in the repository server such that both the first container image and the second container image can be derived from the new set of layers, the new set of layers comprising at least one new layer that includes files from corresponding layers of both the first container image and the second container image.  
***CLAIM INTERPRETATION: 
“Create a new set of layers such that both the first container image and the second container image can be derived from the new set of layers.  Derived as used herein, appears to be created, thus the first and second container images are created from the new set of layers.”
(Du teaches, with the computing system, using the analysis to create a new set of layers [0077-0078] in the repository server [0082] – see outputted images of [FIG. 5J or FIG. 5K] such that both the first container image and the second container image can be derived from the new set of layers via a “merge operation” [0078], the new set of layers comprising at least one new layer that includes files from corresponding layers of both the first container image and the second container image [0078]. 
As cited by Du: 	
“Based on Image A and Image B having a common layer, the output image, NEW image output by the specified "merge" atomic action can be absent of content expressing the common layer twice and can include content expressing the common layer only once by operation of the "merge" atomic action” [0078]. 
Du teaches create a new set of layers in a new output image such that both the first container image and the second container image can be created from the new set of layers, as a result [0078] – see FIGURES 5J and 5K below:

    PNG
    media_image1.png
    602
    760
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    524
    749
    media_image2.png
    Greyscale






Derived as used herein, appears to be created, thus the first and second container images are created from the new set of layers. 
[Wingdings font/0xE0] for the first container image, e.g. “Image A is the subject image” [0078]
[Wingdings font/0xE0] for the second container image, e.g. “the operation image is specified to be image B” [0078]
[Wingdings font/0xE0] for deriving a new set of layers containing files from layers of the first container image and files from layers of the second container image, e.g. “Based on Image A and Image B having a common layer, the output image, NEW image output by the specified "merge" atomic action can be absent of content expressing the common layer twice and can include content expressing the common layer only once by operation of the "merge" atomic action… Image B and Image A have three common layers in the described example of FIG. 5K. Thus, in accordance with the described rule of a "merge" atomic action, the output image NEW image can include binary data and/or text data content defining the common layers only once” [0078]. 
For the record, the files are represented as the cited “binary data and/or text data content” [0078])

However, Du does not disclose the following:
the analysis comparing characteristics of files in the first set of layers and files in the second set of layers to determine similarity, wherein the characteristics comprise a name of the file;
(Chen - IBM discloses that the analysis comparing characteristics of files in the first set of layers and files in the second set of layers to determine similarity such as one between class sharing files [0067; Claim 6 of Chen - IBM], e.g. “determining whether the loaded class sharing file is valid in comparison to a class sharing file from an other archive, based on layer-based metadata” [Claim 6 of Chen - IBM], wherein the characteristics comprise a name of the file, such as "/opt/liberty8/core.jar" [0067] 
For further example of comparing characteristics of files, see citation from Chen - IBM below: 
“compared with the image 622, an archive file "/opt/liberty8/core.jar" in the image 628 is modified. For example, in a container created from the image 622, a new writable layer "f879193d" is added and the changes made to the archive file "/opt/liberty8/core.jar" in layer d74508fb are written in the new writable layer "f879193d"” [0067])
Nonetheless, this feature would have been made obvious, as evidenced by Chen - IBM.
Evidence of this comparing step of Chen - IBM can be combined with the analysis step of Du, in order to yield predictable results. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Du with the teachings of Chen - IBM. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale A. Combining prior art elements according to known methods to yield predictable results.
It would have been recognized that adding this comparing step of Chen - IBM would lead to the following result: “Accordingly, the archive file "/opt/liberty8/core.jar" in layer f879193d may be valid for the image 628 and need to be loaded for the container 626, while that in layer d74508fb may be invalid for the image 628 and does not need to be loaded for the container 626” [0067 – Chen - IBM].

However, Du in view of Chen - IBM does not disclose the following:
wherein the characteristics comprise a name of the file and one or more of 
Nonetheless, this feature would have been made obvious, as evidenced by Sochat.
(Sochat teaches that the characteristics comprise a name of the file and one or more of a file size [Figure 3; Page 3, Bulleted point below Figure 3] – see citation below: 
“An “inspection” of the container that includes package manager packages and versions, along with a listing of files and sizes inside of the container, extracted during the build step using the open source Container Diff (“Container-diff,” n.d.) tool provided by Google Open Source” [Page 3, Bulleted point below Figure 3]. 

See file names listed below for a container image: 

    PNG
    media_image3.png
    305
    526
    media_image3.png
    Greyscale

See [Figure 3 of Sochat])
This teaching of Sochat presents attributes of container files, such as file name and file size. Such teachings suggest that container files in layers within a repository server of Du in view of Chen – IBM can be represented as a listing with file names and file size.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Du in view of Chen - IBM with the teachings of Sochat. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Rationale G. Teaching, Suggestion, and Motivation. 
The motivation would have been to provide “image inspections (files with sizes and package versions)” for repository servers of containers [Page 1, Summary, Paragraph 2 – Sochat].

However, Du in view of Chen - IBM in view of Sochat does not disclose the following:
(1)	and with the computing system, providing a copy of the first container image in the repository server using a first subset of the new set of layers; and 
(2)	with the computing system, providing a copy of the second container image in the repository server using a second subset of the new layers, the second subset being different than the first subset.
Nonetheless, this feature would have been made obvious, as evidenced by Luo.
(1) (Luo teaches, with the computing system, building or providing a copy of the first container image [Abstract; 0049] in the repository server or “central container image repository” [0062], using a first subset of the new set of layers [0050; FIGS. 4 thru 6], e.g. “The container image build file of Table A includes six commands, each of which creates a layer. The FROM statement starts out by creating a layer from the "ubuntu 16.04" container image. The container image "ubuntu 16.04" can refer to a layer specific image stored on central container image repository 140. The first and second RUN statements install "nginx" and "tomcat" layers respectively. The COPY command adds files from a local directory. The WORKDIR statement sets a working directory for an ensuing CMD statement and the CMD statement builds a custom application. A container image built using the container image build file of table A is illustrated graphically in FIG. 5 (image file ID IA001)” [0050])
(2) (Luo teaches, with the computing system, building or providing a copy of the second container image [0062] in the repository server or “central container image repository” [0062], e.g. “current images are included in newly built container images” [0062], using a second subset of the new layers [0059, 0067], the second subset being different than the first subset [0064-0066; FIGS. 4 thru 6], e.g. “specify the container image having the container image ID "ubuntu 14.04" as a remaining container image for obtaining. Container host node 130B can determine that the container image specified in the first two rows of Table C is matching according to a first criterion based on these identified containers having a common container image ID. However, applying a second matching criterion, container host node 130B can exclude and filter out the container image indicated in the first row of Table C based on that specified container image being an older version of the container image. Container host node 130B can determine that the row 2 specified container image of Table B is a newer version the container image based on row 1 and row 2 having mismatched container image hashtag IDs and based on the second row having a more recent timestamp than the first row” [0064])
The teachings of Luo to provide copies of container images suggest that suggest such copies can be provided using a new set of layers from layers of Du in view of Chen - IBM in view of Sochat.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Du in view of Chen - IBM in view of Sochat with the teachings of Luo. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply Rationale G of teaching, suggestion, and motivations (TSM) – see MPEP 2143, Section I.
The motivation would have been “to assure that container images included in newly built container images are sufficiently recent” [0065 – Luo].
Regarding claims 2 and 15, Du in view of Chen - IBM in view of Sochat in view of Luo discloses the following: 
wherein the new set of layers includes a layer having a file from a layer of the first set of layers and a file from the second set of layers.  
(Du teaches that the new set of layers includes a layer having a file from a layer of the first set of layers and a file from the second set of layers [0058-0059])
Regarding claim 7, Du in view of Chen - IBM in view of Sochat in view of Luo discloses the following: 
wherein the computing system comprises a database for storing container image layers.  
(Du teaches that the computing system comprises a database for storing container image layer, e.g. “Metadata of container image registry 2402 in some embodiments can include data specifying the content of various layer(s) of container image having one or more layer. Container image area 2404 can include one or more container image database and in one embodiment can store container images made available from different sources” [0030])
Regarding claim 9, Du discloses the following: 
A method performed by a computing system, the method comprising: 
storing a plurality of container images  in a repository server, each container image derived from a unique set of layers; 
(Du teaches storing a plurality of container images [0026, 0028], e.g. “Container host node 130 can include container image repository 132 having e.g. a container image registry 2322 and container image area 2324 for storing stored container images” [0025], each container image derived from a unique set of layers [0035, 0076; Claim 7 of Du]. 
analyzing the sets of layers for each of the plurality of container images to determine common files within the layers; and 
(Du teaches analyzing the sets of layers for each of the plurality of container images – by using “atomic actions” that “can have associated rules” [0048] – to determine common files within the layer [0078])
creating a new set of layers in the repository server from which each of the plurality of container images can be built, the new set of layers comprising at least one new layer that includes files from corresponding layers of both the first container image and the second container image.  
(Du teaches creating a new set of layers in the repository server [0082] – see outputted images of [FIGS. 5J or 5K] from which each of the plurality of container images can be built [0078-0079; FIGS. 5J and 5K], e.g. “Based on Image A and Image B having a common layer, the output image, NEW image output by the specified "merge" atomic action can be absent of content expressing the common layer twice and can include content expressing the common layer only once by operation of the "merge" atomic action” [0078]. 
The following citations are also provided by Du:
[Wingdings font/0xE0] for the first container image, e.g. “Image A is the subject image” [0078]
[Wingdings font/0xE0] for the second container image, e.g. “the operation image is specified to be image B” [0078]
[Wingdings font/0xE0] for the first container image and the second container image can be derived from the new set of layers, e.g. “Based on Image A and Image B having a common layer, the output image, NEW image output by the specified "merge" atomic action can be absent of content expressing the common layer twice and can include content expressing the common layer only once by operation of the "merge" atomic action… Image B and Image A have three common layers in the described example of FIG. 5K. Thus, in accordance with the described rule of a "merge" atomic action, the output image NEW image can include binary data and/or text data content defining the common layers only once” [0078])

However, Du does not disclose the following:
the analysis comparing characteristics of files in the first set of layers and files in the second set of layers to determine similarity, wherein the characteristics comprise a name of the file;
(Chen - IBM discloses that the analysis comparing characteristics of files in the first set of layers and files in the second set of layers to determine similarity such as one between class sharing files [0067; Claim 6 of Chen - IBM], e.g. “determining whether the loaded class sharing file is valid in comparison to a class sharing file from an other archive, based on layer-based metadata” [Claim 6 of Chen - IBM], wherein the characteristics comprise a name of the file, such as "/opt/liberty8/core.jar" [0067] 
For further example of comparing characteristics of files, see citation from Chen - IBM below: 
“compared with the image 622, an archive file "/opt/liberty8/core.jar" in the image 628 is modified. For example, in a container created from the image 622, a new writable layer "f879193d" is added and the changes made to the archive file "/opt/liberty8/core.jar" in layer d74508fb are written in the new writable layer "f879193d"” [0067])
Nonetheless, this feature would have been made obvious, as evidenced by Chen - IBM.
Evidence of this comparing step of Chen - IBM can be combined with the analysis step of Du, in order to yield predictable results. 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Du with the teachings of Chen - IBM. 
The prima facie case of obviousness would have been the same as that of claims 1 and 14.

However, Du in view of Chen - IBM does not disclose the following:
wherein the characteristics comprise a name of the file and one or more of 
Nonetheless, this feature would have been made obvious, as evidenced by Sochat.
(Sochat teaches that the characteristics comprise a name of the file and one or more of a file size [Figure 3; Page 3, Bulleted point below Figure 3] – see citation below: 
“An “inspection” of the container that includes package manager packages and versions, along with a listing of files and sizes inside of the container, extracted during the build step using the open source Container Diff (“Container-diff,” n.d.) tool provided by Google Open Source” [Page 3, Bulleted point below Figure 3]. 
See file names listed below for a container image: 

    PNG
    media_image3.png
    305
    526
    media_image3.png
    Greyscale

See [Figure 3 of Sochat])
This teaching of Sochat presents attributes of container files, such as file name and file size. Such teachings suggest that container files in layers within a repository server of Du in view of Chen – IBM can be represented as a listing with file names and file size.
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Du in view of Chen - IBM with the teachings of Sochat. 
The prima facie case of obviousness would have been the same as that of claims 1 and 14.

However, Du in view of Chen - IBM in view of Sochat does not disclose the following:
(1)	providing a copy of the first container image in the repository server using a first subset of the new set of layers; and 
(2)	providing a copy of the second container image in the repository server using a second subset of the new layers, the second subset being different than the first subset.
Nonetheless, this feature would have been made obvious, as evidenced by Luo.
(1) (Luo teaches building or providing a copy of the first container image [Abstract; 0049] in the repository server or “central container image repository” [0062], using a first subset of the new set of layers [0050; FIGS. 4 thru 6], e.g. “The container image build file of Table A includes six commands, each of which creates a layer. The FROM statement starts out by creating a layer from the "ubuntu 16.04" container image. The container image "ubuntu 16.04" can refer to a layer specific image stored on central container image repository 140. The first and second RUN statements install "nginx" and "tomcat" layers respectively. The COPY command adds files from a local directory. The WORKDIR statement sets a working directory for an ensuing CMD statement and the CMD statement builds a custom application. A container image built using the container image build file of table A is illustrated graphically in FIG. 5 (image file ID IA001)” [0050])
(2) (Luo teaches building or providing a copy of the second container image, e.g. “current images are included in newly built container images” [0062] in the repository server or “central container image repository” [0062], using a second subset of the new layers [0059, 0067], the second subset being different than the first subset [0064-0066; FIGS. 4 thru 6], e.g. “specify the container image having the container image ID "ubuntu 14.04" as a remaining container image for obtaining. Container host node 130B can determine that the container image specified in the first two rows of Table C is matching according to a first criterion based on these identified containers having a common container image ID. However, applying a second matching criterion, container host node 130B can exclude and filter out the container image indicated in the first row of Table C based on that specified container image being an older version of the container image. Container host node 130B can determine that the row 2 specified container image of Table B is a newer version the container image based on row 1 and row 2 having mismatched container image hashtag IDs and based on the second row having a more recent timestamp than the first row” [0064])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Du in view of Chen - IBM in view of Sochat with the teachings of Luo. 
The prima facie case of obviousness would have been the same as that of claims 1 and 14.
Regarding claim 12, Du in view of Chen - IBM in view of Sochat in view of Luo discloses the following:
 wherein the new set of layers includes one layer having at least two files that are common to each of the sets of layers for each of the plurality of container images.  
(Du teaches that the new set of layers includes one layer having at least two files that are common [FIGS. 5J and 5K] to each of the sets of layers for each of the plurality of container images [0078])
Claim(s) 3-6, 8, 10-11, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Chen - IBM in view of Sochat in view of Luo in view of Abrams (Pub. No. US2018/0088926).
Regarding claims 3 and 16, Du in view of Chen - IBM in view of Sochat in view of Luo does not disclose the following: 
further comprising, receiving a request from a client device for the first container image.  
Nonetheless, this feature would have been made obvious, as evidenced by Abrams.
(Abrams teaches receiving a request from a client device or “development system” [0045] for the first “updated” container image [0056] – associated with “a request for an updated version of a container image, the request comprising an identification of a previous version of the container image” [Claim 8 of Abrams])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Du in view of Chen - IBM in view of Sochat in view of Luo with the teachings of Abrams. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Use the requesting functionality of Abrams for the first container image of Du in view of Chen - IBM in view of Sochat in view of Luo. 
The motivation would have been as follows: “only new layers must be transferred and stored when upgrading to a newer version of an image” [0037 – Abrams].
Regarding claims 4 and 17, Du in view of Chen - IBM in view of Sochat in view of Luo in view of Abrams disclose the following: 
further comprising, using the new set of layers to provide the first container image in response to the request.  
(Abrams teaches, using the new set of layers, e.g. “To save space, as a best practice developers often "squash" their layers, consolidating them into a single layer. While this may save space by eliminating duplicative files, it means developers using the image must download the entire image every time a change is made” [0036], to provide the first container image [0056, 0088-0089, 0092], e.g. “the updated version of the container image” [0056], in response to the request [0087, 0091; Claim 11 of Abrams]. 
See further evidence of the first container image below: 
- “determine a delta between container layers of the previous version of the container image and the updated version of the container image; generate, based on the delta, a patch to generate the updated version of the container image when the patch is applied to the previous version of the container image; and transmit the patch to the client device.” [Claim 8 of Abrams])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Du in view of Chen - IBM in view of Sochat in view of Luo with the teachings of Abrams. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the technique of Abrams to provide the first container image of Du in view of Chen - IBM in view of Sochat in view of Luo. 
The motivation would have been as follows: “This is most common with "base" images that contain the operating system files. For example, frequently there are new Docker images for CentOS (a Linux distribution) that contain the latest operating system patches and updates.” [0036 – Abrams].
Regarding claims 5 and 18, Du in view of Chen - IBM in view of Sochat in view of Luo in view of Abrams disclose the following: 
further comprising, receiving a request from a client device for the second container image.  
(Abrams teaches receiving a request from a client device or “development system” [0045] for the second “updated” container image [0056] – associated with “a second request for the updated version of the container image, the second request comprising the identification of the previous version of the container image” [Claim 11 of Abrams])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Du in view of Chen - IBM in view of Sochat in view of Luo with the teachings of Abrams. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Use the requesting functionality of Abrams for the second container image of Du in view of Chen - IBM in view of Sochat in view of Luo.
The motivation would have been as follows: “only new layers must be transferred and stored when upgrading to a newer version of an image” [0037 – Abrams].
Regarding claims 6 and 19, Du in view of Chen - IBM in view of Sochat in view of Luo in view of Abrams disclose the following: 
further comprising, using the new set of layers to provide the second container image in response to the request.  
(Abrams teaches, using the new set of layers, e.g. “To save space, as a best practice developers often "squash" their layers, consolidating them into a single layer. While this may save space by eliminating duplicative files, it means developers using the image must download the entire image every time a change is made” [0036], to provide the second container image [0056, 0088-0089, 0092], e.g. “the updated version of the container image” [0056], in response to the request [0087, 0091; Claim 11 of Abrams]. 
See further evidence of the second container image below: 
- “receive, from a second client device, a second request for the updated version of the container image; retrieve the patch from a cache; generate the updated version of the container image using the patch; and transmit the updated version of the container image to the second client device.” [Claim 12 of Abrams])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Du in view of Chen - IBM in view of Sochat in view of Luo with the teachings of Abrams. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the technique of Abrams to provide the first container image of Du in view of Chen - IBM in view of Sochat in view of Luo. 
The motivation would have been as follows: “This is most common with "base" images that contain the operating system files. For example, frequently there are new Docker images for CentOS (a Linux distribution) that contain the latest operating system patches and updates.” [0036 – Abrams].
Regarding claims 8 and 20, Du in view of Chen - IBM in view of Sochat in view of Luo in view of Abrams disclose the following: 
wherein the first container image is an Open Containers Initiative OCI image.  
(Abrams teaches that the first container image [0029] is an Open Containers Initiative OCI Image, evidenced within Abrams as an “Open Container Initiative (OCI) based containers” [0025])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Du in view of Chen - IBM in view of Sochat in view of Luo with the teachings of Abrams. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this property of Abrams to the first container image of Du in view of Chen - IBM in view of Sochat in view of Luo. 
The motivation would have been to provide a variety of container images, include “container images based on the Open Container Initiative (OCI)” [0079 – Abrams].
Regarding claim 11, Du in view of Chen - IBM in view of Sochat in view of Luo in view of Abrams disclose the following: 
further comprising, providing the client with the first one of the plurality of container images by utilizing the new set of layers in response to the request.  
(Abrams teaches providing the client with the first one of the plurality of container images [0056] – associated with “a request for an updated version of a container image, the request comprising an identification of a previous version of the container image” [Claim 8 of Abrams] – by utilizing the new set of layers [0036] in response to the request [Claim 8 of Abrams; Claim 11 of Abrams], e.g. “To save space, as a best practice developers often "squash" their layers, consolidating them into a single layer. While this may save space by eliminating duplicative files, it means developers using the image must download the entire image every time a change is made” [0036])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Du in view of Chen - IBM in view of Sochat in view of Luo with the teachings of Abrams. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the technique of Abrams to provide the first container image of Du in view of Chen - IBM in view of Sochat in view of Luo. 
The motivation would have been as follows: “This is most common with "base" images that contain the operating system files. For example, frequently there are new Docker images for CentOS (a Linux distribution) that contain the latest operating system patches and updates.” [0036 – Abrams].
Regarding claim 13, Du in view of Chen - IBM in view of Sochat in view of Luo in view of Abrams disclose the following: 
wherein the plurality of container images are Open Containers Initiative (OCI) images.  
(Abrams teaches that the plurality of container images are Open Containers Initiative (OCI) images [0029], evidenced within Abrams as an “Open Container Initiative (OCI) based containers” [0025])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Du in view of Chen - IBM in view of Sochat in view of Luo with the teachings of Abrams. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this property of Abrams to the first container image of Du in view of Chen - IBM in view of Sochat in view of Luo. 
The motivation would have been to provide a variety of container images, include “container images based on the Open Container Initiative (OCI)” [0079 – Abrams].

Response to Amendments
Applicant’s arguments, see “REMARKS”, filed March 17, 2022, with respect to claims 1-20 have been respectfully considered. However, they are moot in view of a new grounds of rejection.
Examiner discovered prior arts of Chen et al. (Pub. No. US2020/0241875 filed on January 29, 2019; hereinafter Chen - IBM) and Sochat (NPL titled on “Containershare: Open Source Registry to build, test, deploy with CircleCI” published on August 7, 2018; hereinafter Sochat), and subsequently set forth a 103 rejection for all claims. 
Independent claims are rejected with prior art of record, and discovered prior arts. Dependent claims are still unpatentable over prior art of record. Therefore, all claims are rejected.
Examiner recommends that Applicant further amend claims to overcome new 103 rejections.

Conclusion    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        April 6, 2022

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199